Citation Nr: 1403175	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bruxism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran now lives within the jurisdiction of the VA RO in Waco, Texas.

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled January 2012 hearing by letter in December 2011, but did not attend the hearing or request a new hearing.  


FINDING OF FACT

Bruxism has not caused a dental disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bruxism have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Veteran participated in the Benefits Delivery at Discharge program (BDD).  BDD is VA program established to help veterans develop evidence for VA disability compensation prior to discharge.  Upon submitting his claim for service connection, the Veteran acknowledged receipt of Notice to Claimants of Information and Evidence Necessary to Substantiate a Claim for VA Disability Compensation.  This June 2007 Notice satisfied the duty to notify provisions.  The Notice also notified the Veteran of regulations pertinent to the establishment of service connection, an effective date, and a disability rating.  The claim was subsequently readjudicated, most recently in a September 2013 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

A VA examination was conducted in November 2012 and an opinion was issued in March 2013; the Veteran has not argued, and the record does not reflect that the examination and opinion are inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bruxism, which he contends first manifested while he was serving on active duty.  He reports tooth pain and grinding.

Dental records show bruxism in and since service.

A November 2012 VA dental examination diagnosed bruxism.  In a March 2013 opinion, the VA examiner reported no noticeable damage to the Veteran's teeth.

The VA examiner opined that it is less likely than not that the Veteran's current dental state is caused by, or otherwise related to, bruxism.

To establish service connection, the Veteran must show that a current disability is causally related to an event or injury in service.  38 C.F.R. § 3.303.

Bruxism, the grinding of the teeth, is not a dental disability for which service connection can be granted.  Service connection for bruxism is only warranted when it causes a dental disability, such as TMJ disorder or a bone infection that results in tooth loss.

The Veteran does not contend, and the evidence does not show, that bruxism has caused a dental disability.

The preponderance of the evidence is against the claim for service connection for bruxism; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for bruxism is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


